Case: 17-13846   Date Filed: 01/28/2020   Page: 1 of 12


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13846
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:16-cv-14098-RLR

ANTRAEVIS SMITH,

                                                          Petitioner-Appellant,


                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
STATE OF FLORIDA,


                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (January 28, 2020)

Before WILLIAM PRYOR, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-13846     Date Filed: 01/28/2020    Page: 2 of 12


      Antraevis Smith, a Florida prisoner, appeals the district court’s denial of his

counseled 28 U.S.C. § 2254 habeas petition.            We granted a certificate of

appealability as to whether the state court unreasonably applied Apprendi v. New

Jersey, 530 U.S. 466 (2000), or relied on an unreasonable determination of the facts,

in concluding that the jury’s verdict legally supported his convictions and life

sentences for robbery with a firearm and carjacking with a firearm. After careful

review, we affirm the denial of habeas relief.

                                           I.

      In 2009, the State of Florida charged Smith and two codefendants, Jamelle

Davis and Derreck Littles, with carjacking with a deadly weapon, Fla. Stat.

§§ 812.133(2)(a) and 777.011, and Smith and Littles with robbery with a deadly

weapon while wearing a mask, Fla. Stat. § 812.13(2)(a), 777.011, and 775.0845.

Davis pled guilty to carjacking with a deadly weapon and testified against Smith at

his jury trial. The state declined to prosecute the charges against Littles.

      At trial, the victim, Duane Ambrister, testified about the robbery and

carjacking. Late one night, he was sitting in his parked, running vehicle when two

masked men with guns approached, knocked on the windows with the guns, and

demanded that Ambrister open the doors. Ambrister unlocked the doors and got out

of the vehicle. Upon seeing Ambrister, one of the masked men ran off. The other

man went through Ambrister’s pockets, taking $1,200 in cash, and then jumped in


                                           2
             Case: 17-13846     Date Filed: 01/28/2020    Page: 3 of 12


the driver’s seat of the vehicle, which was still running, and drove off. Ambrister

testified that he knew Smith, but he did not believe that Smith was either of the two

robbers.

      Smith’s codefendant Davis testified that he was involved in the carjacking and

robbery with Smith and Littles. According to Davis, Smith and Littles executed the

robbery while he waited in a nearby vehicle. Later that night, police pulled over

Davis’s car and found the masks, gloves, and guns that were used in the robbery.

      In discussing the jury instructions, the parties and the court agreed not to

include any lesser offenses. In other words, they agreed to require the jury to find

that the offenses were committed with a firearm in order to return a guilty verdict.

Separately, the parties and the court agreed to ask the jury to find whether Smith

personally possessed a firearm as to each offense, which they viewed as a factual

finding essential to the application of a mandatory minimum penalty, see Fla. Stat.

§ 775.087(2)(a).

      After closing arguments, the district court instructed the jury as to carjacking,

robbery, and aiding-and-abetting liability. With regard to carjacking, the court

stated,

      [T]o prove the crime of carjacking, the State must prove the following
      three elements beyond a reasonable doubt: First, that Mr. Smith took
      the motor vehicle from the person or custody of Duane Ambrister.
      Second, force, violence, assault or putting in fear was used in the course
      of the taking. And third, the taking was with the intent to temporarily


                                          3
             Case: 17-13846     Date Filed: 01/28/2020   Page: 4 of 12


      or permanently deprive Duane Ambrister of his right to the motor
      vehicle or any benefit from it.

The court continued,

      If you find the Defendant guilty of the crime of carjacking, then you
      must further determine beyond a reasonable doubt if in the course of
      committing the carjacking the Defendant carried some kind of weapon.

      An act is in the course of committing the carjacking if it occurs in the
      attempt to commit carjacking or in flight after the attempt or
      commission.

      If you find the Defendant carried a firearm or other deadly weapon in
      the course of the carjacking, you should find him guilty of carjacking
      with a firearm or deadly weapon.

      The trial court’s instructions for robbery followed the same pattern. The court

first gave the elements for simple robbery and then stated,

      If you find the Defendant guilty of the crime of robbery, you must
      further determine beyond a reasonable doubt if in the course of
      committing the robbery, the Defendant carried some kind of weapon.

      An act is in the course of committing the robbery if it occurs in an
      attempt to commit robbery or in flight after the attempt or commission.

      If you find the Defendant carried a firearm in the course of committing
      the robbery, you should find him guilty of robbery with a firearm.

      Finally, the trial court instructed the jury on aiding-and-abetting liability as

follows:

      If the Defendant helped another person or persons commit or attempt
      to commit a crime, the Defendant is a principal and must be treated as
      if he had done all the things the other person or persons did if the
      Defendant had a conscious intent that the criminal act be done and the
      Defendant did some act or said some word which was intended to and
                                          4
              Case: 17-13846    Date Filed: 01/28/2020   Page: 5 of 12


      which did incite, cause, encourage, assist or advise the other person or
      persons to actually commit or attempt to commit the time. To be a
      principal, the Defendant does not have to be present when the crime is
      committed or attempted.

      The verdict form asked the jury to find, as to Count I, whether Smith was

“Guilty, of Carjacking with a Firearm,” or not guilty, and, as to Count II, whether

Smith was “Guilty, of Robbery with a Firearm,” or not guilty. Under both counts,

the verdict form stated, “If you find the defendant guilty you must now make a

further finding. Do you find beyond a reasonable doubt that the defendant actually

possessed a firearm during the commission of the offense?” The trial court went

over the verdict form but did not clarify how “actual[] possess[ion]” differed from

the standard applicable to the charged offenses.

      While deliberating, the jury sent a question asking whether it could check

“guilty” to the charges but “no” as to whether it found beyond a reasonable doubt

that Smith “actually possessed a firearm during the offense[s].” The prosecutor and

defense counsel agreed that the jury could do so, if its decision was unanimous. The

court responded to the question: “Members of the jury, yes, if the finding is

unanimous.” The jury then returned a verdict, finding Smith guilty of both counts

but checking “no” as to whether Smith actually possessed a firearm during the

commission of the offenses. The court adjudicated Smith guilty and sentenced him

to concurrent life sentences.



                                         5
              Case: 17-13846     Date Filed: 01/28/2020    Page: 6 of 12


      Subsequently, Smith filed a motion to correct an illegal sentence, pursuant to

Fla. R. Crim. P. 3.800(a), raising the subject of his instant § 2254 petition. The trial

court denied the motion, finding that Smith’s sentences were not illegal. The court

concluded that the jury was able to find Smith guilty as charged, despite finding that

he did not personally possess a firearm during the commission of the offenses,

because the jury was instructed on aiding-and-abetting liability under Fla. Stat.

§ 777.011. Smith appealed, and the state appellate court summarily affirmed.

      Smith then filed a 28 U.S.C. § 2254 habeas corpus petition. The district court,

adopting a magistrate judge’s report and recommendation, denied the petition.

Smith now appeals, and we granted a COA on the following issue: “[w]hether the

state court unreasonably applied Apprendi [], or relied on an unreasonable

determination of the facts, in concluding that Mr. Smith’s convictions and

concurrent life sentences for robbery with a firearm and carjacking with a firearm

were legally supported by the jury’s verdict.”

                                          II.

      We review de novo a district court’s denial of a 28 U.S.C. § 2254 petition,

“but we owe deference to the final state habeas judgment.” Reed v. Sec’y, Fla. Dep’t

of Corr., 593 F.3d 1217, 1239 (11th Cir. 2010) (quotation marks omitted).

Specifically, under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), where a state court has adjudicated a claim on the merits, a federal


                                           6
              Case: 17-13846     Date Filed: 01/28/2020   Page: 7 of 12


court may grant habeas relief only if the state-court decision (1) “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court,” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1), (2).

      “The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.
465, 473 (2007). A state court unreasonably applies clearly established federal law

if it correctly identifies the governing legal principle but unreasonably applies that

principle to the facts. Borden v. Allen, 646 F.3d 785, 817 (11th Cir. 2011). To be

“objectively unreasonable,” the state court’s ruling must be more than incorrect—it

must be “so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington v. Richter, 562 U.S. 86, 103 (2011). Similarly, the “unreasonable

determination of the facts” prong does not permit habeas relief “merely because we

would have reached a different conclusion in the first instance” or if “reasonable

minds reviewing the record might disagree about the finding in question.” Brumfield

v. Cain, 135 S. Ct. 2269, 2277 (2015) (cleaned up).




                                          7
                Case: 17-13846   Date Filed: 01/28/2020    Page: 8 of 12


      Smith’s claim is based on Apprendi. In Apprendi, the Supreme Court held

that the “notice and jury trial guarantees of the Sixth Amendment” require that,

“[o]ther than the fact of a prior conviction, any fact that increases the penalty for a

crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.” 530 U.S. at 476, 490.        The “statutory

maximum,” for purposes of Apprendi, “is the maximum sentence a judge may

impose solely on the basis of the facts reflected in the jury verdict or admitted by the

defendant.” Blakely v. Washington, 542 U.S. 296, 303 (2004) (emphasis in original).

Therefore, a judge may not lawfully “inflict[] punishment that the jury’s verdict

alone does not allow” because “the jury has not found all the facts which the law

makes essential to the punishment.” Id. (quotation marks omitted).

      Under Florida law, the basic versions of carjacking and robbery are

punishable by maximum terms of imprisonment of thirty and fifteen years,

respectively.     See Fla. Stat. §§ 812.133(2)(b), 775.082(3)(b)(1); Fla. Stat.

§§ 812.13(2)(c), 775.082(3)(d). If the defendant carried a firearm or other deadly

weapon in the course of committing the offenses, however, the statutory maximum

increases to life imprisonment.         Fla. Stat. §§ 812.133(2)(a), 812.13(2)(a).

Additionally, Florida “punishes aiders and abettors the same the same as principal

offenders.” Boston v. United States, 939 F.3d 1266, 1271 (11th Cir. 2019); see Fla.

Stat. § 777.011 (“Whoever commits any criminal offense . . . , or aids, abets,


                                           8
              Case: 17-13846     Date Filed: 01/28/2020    Page: 9 of 12


counsels, hires, or otherwise procures such offense to be committed, and such

offense is committed or is attempted to be committed, is a principal in the first degree

and may be charged, convicted, and punished as such.”).

      Smith argues that his life sentences clearly violate Apprendi because the trial

court did not instruct the jury as to the essential firearm or deadly weapon element

of the offenses and the jury found he did not actually possess a firearm. As a result,

in Smith’s view, the jury failed to find beyond a reasonable doubt that either he or a

codefendant carried a firearm during the offenses. Based on the jury’s verdict alone,

according to Smith, he “can only be sentenced for simple carjacking (thirty-year

maximum sentence) and simple robbery (fifteen-year maximum sentence).”

      Here, Smith has not shown that the state court unreasonably applied Apprendi

or relied on an unreasonable determination of facts. While the jury instructions and

verdict form are not models of clarity, the record contradicts Smith’s claim that the

trial court failed to instruct the jury as to the firearm or deadly weapon element of

the offenses. The verdict form specifically asked the jury to find whether Smith was

“Guilty, of Robbery with a Firearm,” and “Guilty, of Carjacking with a Firearm.”

And the essential elements of those offenses were included in the jury instructions.

After instructing the jury on the elements of simple carjacking and robbery, the trial

court stated that, if the jury found Smith guilty of those elements, it “must further

determine beyond a reasonable doubt if in the course of committing [the offenses]


                                           9
               Case: 17-13846       Date Filed: 01/28/2020       Page: 10 of 12


the Defendant carried some kind of weapon.” And if the jury found that Smith

“carried a firearm,” the court instructed, it “should find him guilty of [carjacking or

robbery] with a firearm.” Thus, the jury was properly instructed that, to find Smith

guilty of the charged offenses, it must find that he carried a firearm. See Fla. Stat.

§§ 812.133(2)(a), 812.13(2)(a).

       Smith faults the trial court for failing to specifically instruct the jury that Smith

could be found guilty of the charged offenses “if any of the defendants carried a

firearm or other deadly weapon.” Appellant’s Br. at 12 n.3. Instead, according to

Smith, the instructions asked the jury to find only whether “the Defendant” carried

a firearm, but in response to the interrogatory on the verdict form, the jury

specifically found that he did not “actually possess[] a firearm during the offense[s].”

       While we agree that the trial court could have done more to clarify how

“actual[] possess[ion]” as used in the interrogatory differed from the standard

applicable to the charged offenses, we cannot say that the denial of habeas relief was

unreasonable. Although the jury ultimately found that Smith did not actually possess

a firearm, the state post-conviction court1 reasonably concluded that the jury’s

finding on that matter did not undermine Smith’s convictions or sentences because

the jury was instructed on aiding-and-abetting liability.


       1
         Because the Florida appellate court affirmed the post-conviction court without issuing an
opinion, we “look through” to the lower court’s reasoning and presume that it reflects the higher
court’s reasons for affirming. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
                                               10
             Case: 17-13846      Date Filed: 01/28/2020    Page: 11 of 12


      Under § 777.011, Fla. Stat., which was alleged in the charging document,

Smith could still be convicted of and punished for committing the charged offenses

with a firearm even if he did not personally possess a firearm. See Lopez v. State,

833 So. 2d 283, 284 (Fla. Dist. Ct. App. 2002) (“The law of principals allows Lopez

to be convicted of [carjacking with a firearm and robbery with a firearm] regardless

of whether he personally possessed a firearm, even if he could not be given a

minimum mandatory sentence.”). Under that liability doctrine, as the trial court

instructed the jury, Smith “must be treated as if he had done all the things the other

person or persons did” if he aided or abetted that other person. For that reason, the

trial court did not need to specify that the jury could find Smith guilty if someone

other than Smith carried a firearm. And there was evidence that Smith aided or

abetted a carjacking and robbery during which a firearm was carried and brandished.

      Thus, the jury’s verdict, viewed in light of the jury instructions, reasonably

reflects a finding that Smith aided or abetted a codefendant who carried a firearm

during the offenses, and therefore is treated as if he carried a firearm, but that he did

not in fact personally carry a firearm. See Blakely, 542 U.S. at 303. That is a legally

valid and consistent verdict under Florida law. See Lopez, 833 So. 2d at 284

(affirming convictions in similar circumstances). Because no additional factual

findings were necessary to sentence Smith to concurrent life sentences based on that




                                           11
             Case: 17-13846    Date Filed: 01/28/2020    Page: 12 of 12


verdict, see Fla. Stat. §§ 812.13(2)(a), 812.133(2)(a), his sentences do not violate

Apprendi.

      In sum, the record reasonably supports the state court’s decision that Smith

was properly convicted of and sentenced for armed carjacking and armed robbery.

Despite the less-than-clear jury instructions, reasonable minds might disagree as to

whether the jury “found all the facts which the law makes essential to the

punishment.” Blakely, 542 U.S. at 303. Even if we might have decided the matter

differently had it been our call in the first instance, Smith has not established “an

error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Richter, 562 U.S. at 103. Giving due deference to the

state court’s decision, we must affirm the denial of Smith’s § 2254 petition.

      AFFIRMED.




                                         12